EXHIBIT 10.29

 

BOYD GAMING CORPORATION

 

POLICY NO. MCP-3

 

ANNUAL INCENTIVE PLAN

 

APPROVED: /s/    DONALD D. SNYDER

    

EFFECTIVE DATE:  12/3/97

      

REVISED DATE:  9/5/02

 

 

PURPOSE:

 

The purpose of the Boyd Gaming Corporation Annual Incentive Plan (hereinafter
referred to as the “AIP”) is to promote the interests of the Boyd Gaming
Corporation (hereinafter referred to as “Boyd Gaming”) and its shareholders by
providing key employees with financial rewards for outstanding individual and
unit performance which contribute significantly to the financial success of Boyd
Gaming. It is intended that the AIP will reinforce Boyd Gaming’s business
planning and performance management process by focusing the efforts of employees
on the achievement of key business objectives and help to attract and retain key
employees by providing attractive compensation opportunities linked to
performance results.

 

POLICY:

 

Administration.    The AIP shall be administered by Boyd Gaming’s Chief
Executive Officer subject to such approvals, rules and guidelines as are
required, or may be established, by the Compensation and Stock Option Committee
of Boyd’s Gaming’s Board of Directors (hereinafter referred to as the
“Committee”). The Committee shall establish from time to time such rules and
guidelines and shall make such determinations as it determines to be necessary
or desirable for the administration of the AIP. Subject to the foregoing, Boyd
Gaming’s Chief Executive Officer may, in his discretion, delegate the day to day
administration of the AIP to other individuals to ensure the effective
administration of the AIP.

 



--------------------------------------------------------------------------------

BOYD GAMING CORPORATION

 

POLICY NO. MCP-3

 

ANNUAL INCENTIVE PLAN

 

Eligibility.    Eligibility to participate in the AIP shall be limited to those
managers and other key employees of Boyd Gaming and its major operating units
who are in positions in which their decisions, actions and counsel significantly
impact the end results of Boyd Gaming. It is intended that participation will be
limited to key corporate executives, property general managers, and other key
managers and employees specifically determined by Boyd Gaming’s Chief Executive
Officer to be in positions in which their decisions, actions and counsel
significantly impact the end results of Boyd Gaming. Boyd Gaming’s Chief
Executive Officer is not eligible to participate in the AIP.

 

Participation.    Prior to the start of each fiscal year or as soon as possible
thereafter, Boyd Gaming’s Chief Executive Officer shall approve the employees
who will participate in the AIP. Upon selection, participants shall be notified
of their selection as participants, their potential incentive opportunity for
the year, and the specific performance measures and standards upon which
incentive payments, if any, will be based. Additional participants may be
approved during a fiscal year for participation on a prorated basis. In the
event that an employee’s eligibility status or designated opportunity level
changes during the course of a fiscal year, participation shall be determined on
a prorated basis. While it is anticipated that the AIP will be an ongoing
program from year to year, designation as a participant for any particular year
shall not entitle an individual to participate or receive incentive
opportunities with respect to any other year.

 

Incentive Opportunities.    Incentive opportunities shall be established for
each participant in the AIP. Incentive opportunities shall vary in amount, and
as a percentage of base salary, according to the nature and degree of each
participant’s ability to directly impact the annual results of Boyd Gaming, to
establish an appropriate balance between short and long-term management focus
and to provide attractive total annual compensation opportunities consistent
with competitive practice and desired performance results. Guidelines for
establishing individual incentive opportunities shall be approved each year by
the Compensation Committee.



--------------------------------------------------------------------------------

 

BOYD GAMING CORPORATION

 

POLICY NO. MCP-3

 

ANNUAL INCENTIVE PLAN

 

Performance Objectives.    Performance measures and goals incorporating
specified threshold, target and maximum achievement levels shall be established
for each participant at the start of each year. Measures shall be established in
terms of overall corporate, region, property, department/function and individual
performance and weighted based on each participant’s focus or area of management
control. It is intended that performance measures and goals under the AIP will
be derived from, and directly support, Boyd Gaming’s business plan and annual
business planning process. Objectives may provide for a subjective assessment of
performance based on pre-established criteria supporting Boyd Gaming’s annual
business plan or strategic initiatives.

 

Funding Triggers.    An overall corporate performance threshold, or trigger, may
be established below which no payments may be made for the year under the AIP.
Additionally, a funding trigger may be established for each operating property.
If the property trigger is not achieved, no payments may be made for personnel
at that location for the achievement of property or departmental goals.

 

Maximum Total Property Awards.    Total awards paid for an individual property
may be limited to a maximum percentage of a property’s operating income to
insure that maximum property awards do not exceed a reasonable proportion of the
overall property income.

 

Performance Management Process.    It is intended that the AIP will be
integrated with Boyd Gaming’s annual business planning and budgeting process.
Each year, Boyd Gaming’s Chief Executive Officer shall approve the key business
drivers and performance indicators to be supported by the AIP and establish
guidelines for determining the appropriate performance measures and goal levels
for each participant. Performance measures and goals shall be established
consistent with these guidelines and approved by each participant’s respective
corporate executive, regional manager or property general manager. Performance
measures and goals shall be documented in writing on forms



--------------------------------------------------------------------------------

BOYD GAMING CORPORATION

 

POLICY NO. MCP-3

 

ANNUAL INCENTIVE PLAN

 

approved for such purpose and shall be subject to final approval by Boyd
Gaming’s Chief Executive Officer or designee(s).

 

Determination of Awards Earned.    As soon as practical following the end of
each year, the Compensation Committee shall determine the degree to which
overall corporate performance objectives have been achieved and approve an
aggregate pool available for payment based on the aggregate incentive
opportunities earned by individual participants under the AIP. Subject to the
foregoing, Boyd Gaming’s Chief Executive Officer shall determine the degree to
which performance goals have been achieved and the award to be paid, if any, to
each participant under the AIP. The level of incentive opportunities to be paid
will vary according to the degree to which performance goals are achieved
between established threshold and maximum levels. No incentive payments shall be
made if specified thresholds are not achieved. In making such determinations,
Boyd Gaming’s Chief Executive Officer shall consider the recommendations
provided for such purpose by Boyd Gaming’s Management Committee and each
participant’s respective corporate executive, regional manager, or property
general manager.

 

Discretionary Fund.    Notwithstanding anything herein to the contrary, the
Chief Executive Officer may make discretionary payments to any employee to
further the purpose of the AIP subject to review of the Committee.

 

Payment.    Payment of any awards earned shall be made in cash as soon as
possible following the determination of awards earned unless otherwise deferred
subject to such rules as may be established for such purpose.

 

Termination of Employment.    If a participant ceases to be employed by Boyd
Gaming at any time prior to the end of a fiscal year, the participant shall not
be entitled to any payment under the AIP. However, the foregoing
notwithstanding, Boyd Gaming’s Chief Executive Officer may provide for the full
or partial payment of awards in the event of a participant’s termination of
employment due to death, disability, retirement or for such



--------------------------------------------------------------------------------

 

BOYD GAMING CORPORATION

 

POLICY NO. MCP-3

 

ANNUAL INCENTIVE PLAN

 

other reason determined by the Chief Executive to be appropriate to achieve the
purpose of the AIP and in the best interests of Boyd Gaming.

 

Source of Payment.    All payments under the AIP shall be paid from the general
funds of Boyd Gaming and no separate fund shall be established and no other
segregation of assets shall be made to assure payment. Nothing contained in this
AIP and no action taken pursuant to the provisions of the AIP shall create a
trust of any kind, or a fiduciary relationship between Boyd Gaming and any
participant, beneficiary or other person.

 

Right to Terminate Employment.    Nothing in this AIP or in any agreement
entered into pursuant to the AIP shall confer upon any person the right to
continue in the employment of Boyd Gaming or affect any right Boyd Gaming may
have to terminate the employment of such person.

 

Withholding.    Whenever any payments are to be made under the AIP, Boyd Gaming
shall withhold amounts sufficient to satisfy any withholding tax or any other
requirements as appropriate.

 

Effect on Other Plans.    Receipt of an award or payment under the AIP shall not
affect a recipient’s eligibility to participate in any other plan of Boyd Gaming
and any payment made pursuant to the AIP shall not be used in determining the
benefits provided under any other plan of Boyd Gaming unless specifically so
provided.

 

Amendment.    Boyd Gaming may terminate or amend the AIP at any time. No
amendment or modification, however, shall adversely affect the right of a
participant to payment of any amounts determined prior to such amendment or
modification.

 

Effective Date.    The AIP shall be effective as of January 1, 1998, and shall
remain in effect until terminated by Boyd Gaming.



--------------------------------------------------------------------------------

BOYD GAMING CORPORATION

 

POLICY NO. MCP-3

 

ANNUAL INCENTIVE PLAN

 

PROCEDURES:

 

Each year variables for the upcoming plan year will be set and communicated to
each participating individual. Variables are:

 

  •   incentive opportunity/position

  •   financial goals to be used

  •   threshold and maximum goals as a percentage of the target

  •   threshold and maximum incentive based on target being 100%

  •   weighting of the incentive opportunity based on the position’s ability to
influence results

  •   corporate and property funding triggers

 

Individual goals for the coming period will be determined from the annual
performance evaluation.

 

The annual variables will be reviewed and approved by the Management Committee
and then referred to the Compensation and Stock Option Committee.